


110 HR 4167 IH: Broadcast Ownership for the 21st

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4167
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to reduce
		  restrictions on media ownership, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Broadcast Ownership for the 21st
			 Century Act.
		2.Cross-ownership
			 limitations
			(a)Rule Changes
			 RequiredThe Federal
			 Communications Commission shall modify section 73.3555 of its regulations (47
			 CFR 73.3555) by eliminating any provisions limiting the granting or renewal of
			 an AM or FM radio or television broadcast station license to any party
			 (including parties under common control) on the basis of the ownership,
			 operation, or control by such party of a daily newspaper.
			(b)Deadline for
			 ActionsThe Federal Communications Commission shall complete all
			 actions necessary to complete the modifications required by this section within
			 90 days after the date of enactment of this Act.
			
